Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 
	Status of Claims
-	Applicant’s Amendment filed February 8, 2021 is acknowledged.
-	Claim(s) 1, 8 is/are amended
-	Claims 1-14 is/are pending in the application.

		Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-14 are allowed.
Reasons for allowance of claims 4-5, 7 and 8 were provided in the office action dated June 20, 2018.
The following is an examiner’s statement of reasons for allowance of independent claim 1:
The claim 1 recites “ A gate driving circuit comprising: m P-channel transistors and m N-channel transistors including a first P-channel transistor, a second P-channel transistor, a first N-channel transistor and a second N- channel transistor, each of the transistors has a gate, a source, a drain, and a base connected to the source, wherein m is an integer larger than 1; an output terminal outputting an output voltage; wherein the source of the first P-channel transistor is connected to a first voltage source, and a first control voltage is applied to its gate; the source of the first N-channel transistor is connected to a second voltage source, and a second control voltage is applied to its gate; the source of the second P-channel transistor is connected to the drain of the first P-channel transistor, and a third control voltage is applied to its gate; a voltage level of the second control voltage applied to the gate of the first N-channel transistor is different from a voltage level of the third control voltage applied to the gate of the second P-channel transistor; the source of the second N-channel transistor is connected to the drain of the first N-channel transistor, and a fourth control voltage is applied to its gate; wherein the control voltages are configured so that either the m P-channel transistors are turned on and the m N-channel transistors are turned off or the m N- channel transistors are turned on and the m P-channel transistors are turned off.”.

The prior arts cited fails to fairly teach or suggest the combined features of the invention including a voltage level of the second control voltage applied to the gate of the first N-channel transistor is different from a voltage level of the third control voltage applied to the gate of the second P-channel transistor; the source of the second N-channel transistor is connected to the drain of the first N-channel transistor, and a fourth control voltage is applied to its gate; wherein the control voltages are configured so that either the m P-channel transistors are turned on and the m N-channel transistors are turned off or the m N- channel transistors are turned on and the m P-channel transistors are turned off.	
Applicant has argued these features in the Remarks dated February 8, 2021 on page 8-10.  These features find support at least at figures 2 and paragraph 0021 of Applicant's original specification.
As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Osame et al, U.S. Patent No. 7327169 (clocked inverter, NAND, NOR and shift register).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Dorothy Harris/Primary Examiner, Art Unit 2625